Citation Nr: 0300341	
Decision Date: 01/08/03    Archive Date: 01/28/03

DOCKET NO.  02-03 460A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Muskogee, Oklahoma


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
educational assistance paid pursuant to Chapter 35, Title 
38 of the United States Code, in the amount of $2049.75, 
plus interest.


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel



REMAND

The veteran had active duty from September 1967 to 
September 1970.
The appellant is the veteran's dependent child.

This matter comes before the Board of Veterans' Appeals 
(the Board) on appeal from a July 2001 decision of the 
Committee on Waivers and Compromises of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.  In that decision the Committee denied the 
appellant's request for a waiver of recovery of an 
overpayment of educational benefits in the amount of 
$2049.75. 

In her April 2002 substantive appeal the appellant 
requested a personal hearing before a member of the Board.  
That hearing was not provided prior to certification of 
her appeal to the Board.  The Board notes that the 
appellant's last known address is in Hawaii.  

To ensure full compliance with due process requirements, 
the case is REMANDED to the RO for the following 
development:

The RO should inquire of the appellant 
whether she still desires a personal 
hearing before a member of the Board 
and if so at what location.  If a 
hearing is still requested, one should 
be scheduled at an appropriate 
location.

The Board intimates no opinion as to the ultimate outcome 
of this case.  The appellant has the right to submit 
additional evidence and argument on the matter the Board 
has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in 
an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 
2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The Board additionally notes in passing that the veteran's 
two-volume VA claims folder is part of the record on 
appeal.  



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable 
to the United States Court of Appeals for Veterans Claims.  
This remand is in the nature of a preliminary order and 
does not constitute a decision of the Board on the merits 
of your appeal.  38 C.F.R. § 20.1100(b) (2002).


